Citation Nr: 1524082	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-02 873	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The April 2009 RO decision denied service connection for prostate cancer and for diabetes mellitus, both to include as due to Agent Orange exposure.  The October 2012 RO decision denied service connection for tinnitus.  The case was then apparently transferred to the Seattle, Washington RO.

The Board observes that a February 2012 RO decision, as well as an October 2012 RO decision (noted above), addressed the issues involving prostate cancer and diabetes mellitus, both to include as due to Agent Orange exposure, on the basis of whether new and material evidence had been received to reopen those claims.  The RO essentially determined that new and material evidence had not been received to reopen the claims for entitlement to service connection for prostate cancer and for diabetes mellitus, both to include as due to Agent Orange exposure.  A December 2013 statement of the case also addressed those issues in the same manner.  The Board observes, however, that while service connection for prostate cancer and diabetes mellitus, both to include as due to Agent Orange exposure, was denied in an April 2009 rating decision (also noted above), that denial was not final.  In fact, the Veteran filed a timely notice of disagreement to the April 2009 denial of those claims in May 2009.  See 38 C.F.R. § 20.201, 20.302 (2014).  Therefore, the Board notes that the April 2009 RO decision was not final and that the Veteran's claims for entitlement to service connection for prostate cancer and for diabetes mellitus, both to include as due to Agent Orange exposure, have been pending since that time.  The Board also observes that there is no prejudice to the Veteran in addressing these issues on a de novo basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In December 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for prostate cancer and for diabetes mellitus, both to include as due to Agent Orange exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection for a "chronic disease", including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that he has tinnitus that is due to in-service exposure to loud noise.  He specifically maintains that he was exposed to noise from aircraft while serving as an aircraft mechanic throughout his period of service.  He states that he was exposed to extremely loud noise on the flight line from B-52D, KC-135; C-130, U-2, SR-71, B-58, F-4, C-141, C-5, C-17, and F-15 aircraft.  The Veteran reports that he worked on the flight line for at least four years before he was provided with any noise protection.  He indicates that he suffered from ringing in the ears during service.  The Veteran essentially reports that he experienced tinnitus during his period of service and that it has continued since that time.  

The Veteran's DD Form 214s for his periods of service from August 1966 to August 1970 and from August 1970 to August 1974, respectively, list his occupational specialty as an aircraft maintenance specialist.  The Veteran's DD Form 214 for his period of service from August 1974 to May 1978 lists his occupational specialty as an aircraft maintenance technician (jet aircraft over two engines).  His DD Form 214 for his period of service from May 1978 to August 1991 lists his occupational specialty as an airlift aircraft maintenance technician and indicates that he served in that position for twenty-four years and eleven months.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of tinnitus.  The Veteran did undergo multiple audiological evaluations and was noted to have been exposed to noise from the flight line and shops.  Such records also indicate that the Veteran was treated for ear problems, including otitis externa of the right ear and otitis media of the left ear.  This evidence shows that the Veteran was exposed to in-service loud noise and the evidence also shows that he has been diagnosed with tinnitus.  

The Board notes that there is one negative medical opinion of record pursuant to an April 2012 VA audiological examination report.  The April 2012 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The examiner noted that the Veteran reported that he had recurrent tinnitus with a date of onset in 2000.  The examiner indicated that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was a symptom associated with his hearing loss.  The examiner stated that the Veteran had normal hearing in both ears.  The examiner also indicated that the Veteran had documented ear infections.  It was noted that the Veteran also reported that his tinnitus had its onset nine years after his retirement from military service.  The examiner maintained that since the Veteran had normal hearing in both ears, his tinnitus might be related to his recurrent ear infections.  

The Board observes that, although the examiner referred to a report by the Veteran that his tinnitus began in 2000, she did not address the Veteran's other reports of record that he had ringing in the ears during and since service.  Additionally, the examiner did not specifically address the evidence of record showing exposure to loud noise in service.  Further, the examiner appeared to relate the Veteran's tinnitus to documented ear infections after service, but ignored the Veteran's treatment for ear infections during service.  Therefore, the Board finds that the examiner's opinions are not particularly persuasive and have little probative value in this matter.  

The Veteran is competent to report in-service onset of tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability because experiencing ringing in the ears is capable of lay observation.  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In light of the less than persuasive medical opinions provided pursuant to the April 2012 VA audiological examination, the Board does not conclude that the preponderance of the evidence is against the claim of service connection for tinnitus.  Instead, when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has tinnitus that had its onset during his period of service.  Therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for prostate cancer and for diabetes mellitus, both to include as due to Agent Orange exposure.  

The Veteran contends that he has prostate cancer and diabetes mellitus that are related to service, to include as due to Agent Orange exposure.  The Veteran specifically maintains that he was exposed to Agent Orange during the period from September 1970 to December 1971 when he was on temporary duty (TDY) to Cam Ranh Bay, Vietnam for ninety days, Da Nang, Vietnam for thirty days, and Saigon, Vietnam for thirty days.  He reports that on numerous occasions he flew in Vietnam as a crew chief performing maintenance support with the 374th Tactical Airlift Wing of the 51st Combat Support Group.  The Veteran indicates that he served approximately thirty-one months on and off TDY in Vietnam.  

The Veteran also reports that he was exposed to Agent Orange while serving as an aircraft mechanic at the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand.  He reports that while performing maintenance on the flight line, he had to work directly in front of areas where Agent Orange had been sprayed.  He essentially indicates that he was often on the perimeter of the base and that he was exposed to Agent Orange and/or other herbicides.  

The Veteran's available service personnel records indicate that he served at the U-Tapao RTAFB in Thailand from February 1971 to February 1972.  Such records also contain a reference, pursuant to an April 1991 Report on Individual Personnel (PA), of a TDY adjustment for the period from May 1973 to November 1973.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of prostate cancer or diabetes mellitus.  His service treatment records do indicate that he was noted to have a family history of diabetes mellitus on several occasions.  Post-service treatment records show that the Veteran was diagnosed with prostate cancer and diabetes mellitus.  

The Board notes that there is no indication that the Veteran's entire Official Military Personnel File (OMPF), to include the Veteran's Special Orders, has been requested in an attempt to verify his reports that he was on TDY to Da Nang, Cam Ranh Bay, and Saigon, Vietnam during the period from September 1970 to December 1971, as well as his reports of working on the perimeter while performing aircraft maintenance on the flight line at the U-Tapao RTAFB in Thailand from February 1971 to February 1972.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  Accordingly, an attempt must be made to obtain the Veteran's entire OMPF.  

Additionally, there is no indication in the record that there has been an attempt to verify the Veteran's reports of alleged exposure to Agent Orange while on TDY to Da Nang, Cam Ranh Bay, and Saigon, Vietnam during the period from September 1970 to December 1971, as well as his reports of working on the perimeter while performing aircraft maintenance on the flight line at the U-Tapao RTAFB in Thailand from February 1971 to February 1972, with the U.S. Army and Joint Services Records Research Center (JSRRC).  The Board also notes that the Veteran's relevant unit histories for such periods have not been obtained.  As the Veteran has specifically alleged exposure to Agent Orange while performing TDY to Vietnam and at the U-Tapao RTAFB in Thailand, an attempt must be made to verify the Veteran's claimed exposure through the JSRRC.  

Accordingly, these issues are REMANDED for the followings:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's entire OMPF, including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status; ,travel vouchers; dislocation allowances; and all TDY orders.  It is specifically noted that the Veteran's reports that he was on TDY to Da Nang, Cam Ranh Bay, and Saigon, Vietnam during the period from September 1970 to December 1971, and that he worked on the perimeter while performing aircraft maintenance on the flight line at the U-Tapao RTAFB in Thailand from February 1971 to February 1972.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

2.  Thereafter, request that JSRRC, or other official source, investigate and attempt to verify the Veteran's reports of alleged exposure to Agent Orange while performing TDY to Da Nang, Cam Ranh Bay, and Saigon, Vietnam during the period from September 1970 to December 1971, and while working on the perimeter while performing aircraft maintenance on the flight line at the U-Tapao RTAFB in Thailand from February 1971 to February 1972.  JSRRC must also be asked to provide the histories of the Veteran's unit(s) during the time he served at the U-Tapao RTAFB in Thailand, and during any TDY to Vietnam.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


